Appeals having been taken to this Court by the above-named appellants from orders of the Supreme Court, New York County (Barbara R. Kapnick, J.), entered on or about April 15, 2010, and motions having been filed in connection with the aforesaid appeals, and said appeals and motions having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulations of the parties hereto dated May 27, 2011, it is unanimously ordered that the appeals and the motions filed in connection therewith be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulations. Concur — Saxe, J.P., Catterson, Acosta, Abdus-Salaam and Román, JJ.